DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 6, 2019, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-10 were canceled and new claims 11-28 were added in a preliminary amendment filed on May 6, 2019.
Claims 11-28 are pending.
Claims 11-15 and 26-28 are rejected under 35 U.S.C. § 101.
Claims 16-25 contain allowable subject matter but are objected to as being dependent upon a rejected base claim.
Claims 16-20 are objected to due to minor informalities.
Claims 11-27 are being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):


The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “failure diagnosis unit” in claims 11-28; and a “calculation unit” in claims 16-20.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Objections
Claims 16-20 are objected to because of the following informalities:
Claims 16-20 each contain a reference to “[t]he control device according to claims …” There appears to be a typographical error and the claims should read “[t]he control device according to claim …”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 and 26-28
Claims 11-15 and 26-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to detecting anomalies in log entries without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 11-15 and 26-27 describe a control device, and claim 28 describes a method/process, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 11-15 and 26-27
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 11 recites limitations to “calculate a diagnosable time available to be spent on the identification of the phenomenon that is the cause of the error;” and “identify, for each detected error, a phenomenon that is the cause of the error based on a posterior probability, which is calculated for each phenomenon that is likely to be the cause of the error as a probability of occurrence of the phenomenon, on a diagnosis time, which is obtained for each phenomenon as a period of time required to identify the phenomenon as the cause of the error, and on the diagnosable time.”  
October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 11, the limitations for calculating a diagnosable time and identifying a phenomenon that is the cause of the error based on a posterior probability correspond to analysis of collected information.
The limitations identified above, as currently written, describe processes which, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The analysis of possible error causes described by the limitations in the context of the claim involves making an evaluation of likely causes in order to determine whether a possible cause (phenomenon) can be diagnosed within a certain time, and determining a probability that a particular phenomenon is the cause of the error within a calculated time frame (diagnosable time).  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claim 12 describes details pertaining to the failure diagnosis unit selecting phenomena to be evaluated during the diagnosable time.  Claim 13 describes details pertaining to how the Claims 14-15 and 27 describe details regarding calculations performed by the failure diagnosis unit.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 11 recites the use of a “failure diagnosis unit.”  From the structure provided in the specification, the “failure diagnosis unit” is a microcomputer used to perform certain calculations.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “failure diagnosis unit” (microcomputer) cited in the claims is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 26 involves limitations pertaining to the storage and retrieval of information.  These limitations describe insignificant extra-solution activity and do not integrate the abstract idea(s) into a practical application.
Claims 12-15 and 27 contain no additional elements which would integrate the identified abstract idea(s) into a practical application.


Step 2B: Do the Claims Provide an Inventive Concept?
Claim 11 recites the use of a “failure diagnosis unit.”  From the structure provided in the specification, the “failure diagnosis unit” is a microcomputer used to perform certain calculations.  When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the “failure diagnosis unit” cited in the claim describes a generic computer processor at a high level and does not represent “significantly more” than the judicial exception.  Therefore, this limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Claim 26 contains the additional element of “wherein the failure diagnosis unit is configured to store the posterior probability in advance, and when an error is detected, call up the stored posterior probability to identify a phenomenon that is the cause of the error.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in memory, which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.
Claims 12-15 and 26-27 contain no additional elements that would amount to significantly more than the abstract ideas defined in the claims.

Conclusion
In light of the above, the limitations in claims 11-15 and 26-27 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 11-15 and 26-27 are therefore not patent eligible.
The Examiner notes that claims 16-20, which are not rejected under 35 U.S.C. § 101, each contain the limitation “a calculation unit configured to perform control calculation, which is a main function of the control device, and shift an operation mode in response to a notification from the failure diagnosis unit.”  This limitation, if specified in the independent claim, would integrate the identified abstract ideas into a practical application due to the shifting of an operation mode in response to the analysis of the failure diagnosis unit.

Step 2 Analysis for Claim 28
	Independent claim 28 recites limitations for a method which are similar to the limitations in claim 11 and is similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claim 28 is similar to the analysis for claim 11.  Accordingly, claim 28 is not patent eligible under 35 U.S.C. § 101 for the same reasons as claim 11.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 11 and 28, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  In particular, no prior art was found which teaches the combination of 
Search of the prior art found several reference which teach use of probability and/or posterior probability when determining a root cause for a detected error.  See, for example, Yamamoto et al. (Japanese Publication No. JP2012-53830A), Allport et al. (European Patent Publication No. EP0654738B1), Yasukawa et al. (U.S. Patent No. 8,132,049), Pargellis et al. (U.S. Patent No. 8,458,525), and Aisu et al. (U.S. Patent Publication No. 2016/0275407).  Other prior art, such as Toshinori et al. (Japanese Publication No. JP5389239B1), teaches calculation of a diagnosis time.  Seibel et al. (U.S. Patent No. 7,295,903) teaches on-board diagnosis for a vehicle control unit.  However, none of the prior art found, either alone or in combination with other prior art, teaches the combination of limitations described in the independent claims such that one of ordinary skill in the art would discern the claimed invention.
Claim 16-25 contain allowable subject matter but are objected to as being dependent upon a rejected base claim (claim 11).  These claims contain allowable subject matter, when considered in combination with all of the limitations of the base claim and any intervening claims, with respect to the prior art since no prior art was found which teaches the limitations in the independent claim (claim 11).  Regarding the rejection under 35 U.S.C. § 101, claims 16-20 each contain the limitation “a calculation unit configured to perform control calculation, which is a main function of the control device, and shift an operation mode in response to a notification from the failure diagnosis unit.”  This limitation, as indicated in the above rejection, integrates the identified abstract ideas into a practical application due to the shifting of an operation mode in response to the analysis of the failure diagnosis unit and thereby makes the claims eligible Claims 21-25 depend upon claims 16-20, respectively, and are also eligible under 35 U.S.C. § 101.
Claims 11-15 and 26-28 would be allowable once the rejection of the claims under 35 U.S.C. § 101 is resolved since no prior art was found which teaches the limitations in the independent claims.  As indicated in the above rejection under 35 U.S.C. § 101, moving the identified limitation in claims 16-20 to the independent claims 11 and 28 would integrate the identified abstract ideas into a practical application and make the claims eligible under 35 U.S.C. § 101.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113